DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-13 and 18-20 in the reply filed on 12/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Halladay (US 2011/0209822) in view of Shiozaki et al. (US 2018/0273768) and Gorin et al. (US 2020/0339763)
Regarding claims 1-6, Halladay discloses powder primer composition comprises a rubbery polymer and at least one of a phenolic resin (thermosetting resin) [abstract]. In one embodiment of the present invention, the powder adhesive is ground to an average particle size of less than about 70 microns (para 0039), which would meet D99 particle size of 90 microns or lower limitation as 100 percent of the powder having a particle size of less than 70 microns is very close to D99. 
However, Halladay fails to disclose that powder composition has a particle size of D90 or 50 microns or lower, D50 in the range of 5.1-12.5 microns and a ratio of D90-D10/D50 in the range of 1.5-4.2.
Whereas, Shiozaki discloses thermosetting powder coating material containing a thermosetting resin (abstract). The D50 particle size of the powder particles is 3-10 microns (para 0068).
Whereas, Gorin discloses process for forming a powder which comprises acrylic dispersant, polyolefin (abstract). The coating powder includes silica based aids, kaolin clay, talc (para 0148). The D10 particle size is in the range of 1-50 microns and D90 particle size from 1-70 microns (para 0141).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the powder primer composition of Halladay having D50 in the range of 3-10 microns as taught by Shiozaki and D10 in the range of 1-50 microns and D90 in the range of 1-70 microns as taught by Gorin motivated by the desire to improve evenness in the thickness of the powder coating film and to have improved flowability of the powder.

As Halladay in view of Shiozaki and Gorin discloses D10, D50 and D90 particle size as presently claimed, it therefore would meet the claimed ratio of claim 1 and 4. 
Regarding claims 7-9, Halladay discloses the powder primer composition further comprises a phenolic curative, preferably at least one of hexamethylene tetramine and hexamethoxymethylmelamine (para 0014) and other inorganic particulates like fillers, adhesion promoters (para 0022) and powder further comprises zinc oxide, iron oxide (para 0036). 
Regarding claims 10-13, Halladay discloses the phenolic and/or phenoxy resin comprises from about 30 to about 80 weight percent of the composition (para 0027). Other convention additives include inert filler material, pigments, plasticizers, reinforcing agents and the like in amounts conventionally utilized.  Examples of such conventional additives include carbon black, silica (anticaking additive) [para 0037]. With respect to the weight percent of anti-caking additive, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization to get the desired properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05). 
Halladay discloses the curatives, adhesion promoters and corrosion inhibitors comprise from about 1 to about 30 percent by weight (para 0023). The composition further comprises a metal oxide.  Preferred metal oxides include zinc oxide (anti-corrosive pigments), magnesium oxide, lead oxide, iron oxide, cadmium oxide, zirconium oxide and calcium oxide, with zinc oxide and magnesium oxide being 
Regarding claims 18, 20 Halladay discloses powder primer composition particularly useful as a primer intended to be used in conjunction with an adhesive topcoat in rubber to metal bonding (abstract). 
Regarding claim 19, While there is no disclosure that the coating powder is an article such as brake  pad as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. brake pad, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art primer powder composition and further that the prior art structure which is a primer powder composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788